Appeal following remittitur from the Court of Appeals (People v Parker, 41 NY2d 21) from a judgment of the County Court of Ulster County, rendered October 30, 1974, convicting defendant, upon her plea of guilty, of the crime of manslaughter in the first degree and sentencing her, as a second felony offender, to a maximum term of imprisonment of 12 years and a minimum term of six years. In accordance with the direction of the Court of Appeals, we have examined the record concerning defendant’s other assertions which we did not reach when the case was previously before us (People v Parker, 49 AD2d 657). There the defendant contended that the court had given her misleading and inaccurate information and had failed to adequately inform her as to her rights. We disagree and find these assertions unsupported in the record. The requirements of CPL 400.21 were complied with and the defendant’s expressed desire and that of her experienced counsel not to controvert the allegations contained in the duly served prosecutor’s statement and supporting documents eliminated any necessity for a hearing (CPL 400.21). Accordingly, we perceive no errors on the part of the trial court requiring reversal and, under these circumstances, the judgment should in all respects be affirmed (see People v Bryant, 47 AD2d 51). Judgment affirmed. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.